Citation Nr: 0609365	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-23 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for elevated 
cholesterol levels.   


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to May 1974. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for hypertension and elevated cholesterol 
levels.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that his diagnosed hypertension and 
elevated high cholesterol levels are secondary to his 
service-connected diabetes mellitus. 

After the issuance of a supplemental statement of the case 
(SSOC) by the RO in September 2004, the veteran underwent VA 
treatment in August 2005.  The examiner assessed the status 
of the veteran's diabetes mellitus and other conditions that 
may be associated with that disease including the two issues 
on appeal before the Board.  That report contains diagnoses 
of "hypertension, controlled" and "hyperlipidemia, 
controlled."  That treatment report, and other reports of 
treatment, have not been reviewed by the RO in conjunction 
with the claims on appeal.  Any pertinent evidence submitted 
must be referred to the agency of original jurisdiction for 
review and for preparation of an SSOC unless this procedural 
right is waived in writing by the veteran.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1353-54 (Fed. Cir. 2003); see also VAOPGCPREC 1-03 (May 
21, 2003), 69 Fed. Reg. 25177 (May 5, 2004) (Board may 
adjudicate claims where new evidence has been obtained if the 
appellant waives initial consideration of the new evidence by 
the agency of original jurisdiction); 38 C.F.R. § 20.1304(b) 
(2005).  No waiver has been received.  Therefore, on remand, 
the RO should review the additional evidence and prepare an 
SSOC.

Accordingly, the case is REMANDED for the following action:

1.  Review all the evidence received by 
VA since the September 2004 supplemental 
statement of the case, including the 
August 2005 VA treatment report.

2.  Then, readjudicate the claims for 
service connection for hypertension and 
elevated cholesterol levels.  If either 
decision remains adverse to the veteran, 
provide him and his representative, if 
one is appointed, with a supplemental 
statement of the case and the appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the Board 
as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

